 



Exhibit 10.1
August 5, 2005
RadioShack Corporation
300 RadioShack Circle
MS CF3-307
Fort Worth, TX 76102
Attn: Senior Vice President and Chief Financial Officer
               Re: Overnight Share Repurchase
Ladies and Gentlemen:
     SECTION 1 . Initial Shares; Seller’s Initial Hedge.
     (a) Bank of America, N.A. (the “Seller”) will sell to RadioShack
Corporation, a Delaware corporation (the “Company”), and the Company will
purchase from the Seller for settlement on August 8, 2005 (the “Purchase Date”),
20,000,000 shares (the “Initial Shares”) of common stock, par value $1.00 per
share, of the Company (the “Common Stock”) at a purchase price (the “Purchase
Price”) equal to the number of the Initial Shares multiplied by $25.01. Such
sale shall be effected in accordance with the Seller’s customary procedures.
     (b) In connection with its purchase of the Initial Shares, and in addition
to the payment of the Purchase Price, the Company will pay on the Purchase Date
a brokerage fee of $0.02 per Initial Share to Banc of America Securities LLC
(“BAS”), which is registered as a broker and a dealer under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
     (c) Following the Purchase Date, the Seller shall establish the Seller’s
initial hedge of the price and market risk of the transactions contemplated
hereby as a result of the Cap Price (which the parties currently contemplate
will consist of approximately 1,650,000 shares of Common Stock established over
approximately seven Trading Days) (the “Seller’s Initial Hedge”) (it being
understood that the Seller’s Initial Hedge shall not include the sale and
purchase of the Initial Shares pursuant to Section 1(a) above). Subject to
Section 7(b) below, upon the completion of the Seller’s Initial Hedge, the
Seller shall determine the Cap Price, the Hedge Execution Price and the Premium
in the manner set forth below based on the Seller’s Initial Hedge, and shall
deliver to the Company a supplemental terms notice substantially in the form of
Annex C hereto (the “Supplemental Terms Notice”) within two Business Days
following the completion of the Seller’s Initial Hedge.
     (d) In addition, in consideration of the terms contained in this Letter
Agreement, the Company hereby agrees to pay the Premium to the Seller on the
Premium Payment Date specified in the Supplemental Terms Notice, subject to
Section 7(b) below.
     SECTION 2. Definitions.
     As used in this Letter Agreement, the following terms shall have the
following meanings:
     “Announcement Date” means the date of first public announcement of any
corporate event involving the Company or the Common Stock that, in the
reasonable determination of the Calculation Agent, is, as of such date, or
becomes at any date subsequent to such date but on or prior to the last day of
the Averaging Period, a Friendly Transaction, or the first date of public
announcement by the Company that the Company is engaged in discussions with
another party concerning a potential Friendly Transaction or is considering
strategic alternatives that, if

 



--------------------------------------------------------------------------------



 



consummated, would be or include a Friendly Transaction (as determined by the
Calculation Agent in its reasonable discretion).
     “Averaging Period” means the period of consecutive Trading Days commencing
on the first Trading Day immediately following the last day of the Hedging
Period and ending on the Trading Day on which the Completed Share Amount equals
the number of Initial Shares.
     “BAS” has the meaning specified in Section 1(b).
     “Borrow Rebate Rate Shortfall” has the meaning specified in Section 7(c).
     “Business Day” means any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions are authorized
or required by law or regulation to close in The City of New York.
     “Calculation Agent” means BAS.
     “Cap Fair Market Value” means the fair market value on the Measurement
Date, as determined by the Calculation Agent, of a call option, written by the
Seller, with a settlement amount equal to the excess, if any, of the product of
0.75 and the Repurchase Cost (calculated without regard to the proviso to the
definition thereof) over the product of 15,000,000 and the Cap Price, and a
settlement date equal to the date that the Calculation Agent, in its good faith
reasonable discretion, as of the Measurement Date, expects will be the last day
of the Averaging Period.
     “Cap Price” means the price per share specified as such in the Supplemental
Terms Notice, which shall equal 120% of the Hedge Execution Price.
     “Common Stock” has the meaning specified in Section 1(a).
     “Company” has the meaning specified in Section 1(a).
     “Completed Share Amount” means, for any Trading Day, the sum of the Daily
Share Amounts for such Trading Day and each prior Trading Day in the Averaging
Period.
     “Corporate Event” means a corporate event involving the Company or the
Common Stock, including without limitation a stock split, stock dividend,
bankruptcy, insolvency, reorganization, rights offering, recapitalization,
spin-off or issuance of any securities convertible or exchangeable into shares
of Common Stock; provided that Corporate Event excludes cash dividends on the
Common Stock and any Merger Event or Tender Offer.
     “Daily Average Price” means (i) for any Trading Day in the Averaging Period
or, if the Settlement Amount is greater than zero, the Valuation Period, the
Reported VWAP for such Trading Day or (ii) if the Settlement Amount is less than
zero, for any Trading Day in the Valuation Period, the dollar volume weighted
average price per share of Common Stock for that Trading Day based on
transactions executed by the Seller or its designated affiliate during that
Trading Day in connection with the settlement of this Letter Agreement.
     “Daily Rebate Amount” means, for any day, the product of the Outstanding
Notional Amount on such day and the Rebate Rate for such day.

2



--------------------------------------------------------------------------------



 



     “Daily Share Amount” means, for any Trading Day, a number as determined by
the Seller in its sole discretion, which number shall be not less than 175,000
and not greater than 260,000, subject to Section 3(b).
     “Designee” has the meaning specified in Section 14.
     “Effectiveness Period” has the meaning specified in Section 12(a).
     “Exchange” means, at any time, the principal national securities exchange
or automated quotation system, if any, on which the Common Stock is listed or
quoted at such time.
     “Exchange Act” has the meaning specified in Section 1(b).
     “Federal Funds Rate” means, for any day, the rate on such day for Federal
Funds, as published by Bloomberg and found by pressing the following letters
“FEDSOPEN” followed by pressing the <Index> key and pressing the following
letters “HP” followed by pressing the <Go> key; provided that if any such day is
not a New York Banking Day, the Federal Funds Rate for such day shall be the
Federal Funds Rate for the immediately preceding New York Banking Day.
     “Friendly Transaction” means any Merger Event or Tender Offer that is
approved, agreed to or recommended by the Company or its then-existing board of
directors, or negotiated by the Company or any authorized representative of the
Company, including without limitation (i) any transaction involving the merger
of the Company with or into any third party and (ii) any transaction in which
the Company or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise) and recommends that
its shareholders accept such transaction.
     “Hedge Execution Price” means the price per share specified as such in the
Supplemental Terms Notice, which shall be equal to the volume weighted average
price per share at which the Seller executes the Seller’s Initial Hedge, as
determined by the Calculation Agent.
     “Hedging Period” means the period beginning on and including the date
hereof and ending on and including the date of completion of the Seller’s
Initial Hedge (as determined by the Seller in good faith).
     “Initial Shares” has the meaning specified in Section 1(a).
     “ISDA Definitions” means the 2002 ISDA Equity Derivatives Definitions, as
published by the International Swaps and Derivatives Association, Inc.
     “Make-Whole Payment Shares” has the meaning specified in Section 5(c).
     “Maximum Deliverable Number” means 60,000,000, subject to adjustment
pursuant to Section 7(a).
     “Measurement Date” means the tenth Business Day prior to the Announcement
Date.
     “Merger Event” has the meaning specified in the ISDA Definitions. For
purposes of the ISDA Definitions, the Shares are shares of Common Stock, the
Issuer is the Company, the Merger Date shall be deemed to be the Announcement
Date and the final Valuation Date shall be deemed to be the last day of the
Averaging Period.

3



--------------------------------------------------------------------------------



 



     “New York Banking Day” means any day except for a Saturday, Sunday or a day
on which the Federal Reserve Bank of New York is closed.
     “Outstanding Notional Amount” means, on any day prior to the Purchase Date,
zero (0), and on any day on or following the Purchase Date, the Purchase Price
minus the aggregate amount of payments made by the Seller on or prior to such
day for settlement of purchases executed by the Seller or its designated
affiliate during the Averaging Period pursuant to Section 3(a) (which difference
may be negative) (it being understood that any purchases made by the Seller in
connection with dynamic hedge adjustments of the Seller’s exposure to the
transactions contemplated hereby as a result of the Cap Price shall not be
considered in making such calculation).
     “Payment Shares” means Registered Payment Shares, Restricted Payment Shares
or Make-Whole Payment Shares.
     “Premium” means the amount specified as such in the Supplemental Terms
Notice, which shall be an amount equal to the product of (i) 15,000,000
multiplied by (ii) the Hedge Execution Price multiplied by (iii) 0.0104.
     “Premium Payment Date” means the date specified as such in the Supplemental
Terms Notice, which shall be the third Business Day following the completion of
the Seller’s Initial Hedge.
     “Private Placement Agreement” has the meaning specified in
Section 6(b)(iii).
     “Prospectus” has the meaning specified in Section 6(a)(i).
     “Purchase Date” has the meaning specified in Section 1(a).
     “Purchase Price” has the meaning specified in Section 1(a).
     “Rebate” means the sum of the Daily Rebate Amounts for each day from and
including the Purchase Date to but excluding the last day of the Averaging
Period.
     “Rebate Rate” means, for any day, the Federal Funds Rate for such day
(expressed as a daily rate) minus 80 basis points; provided that if the
Outstanding Notional Amount on such day is negative, the Rebate Rate used to
calculate the Daily Rebate Amount for such day shall be the Federal Funds Rate
(expressed as a daily rate).
     “Refund Shares” has the meaning specified in Section 5(a)(i)(A).
     “Registered Payment Shares” has the meaning specified in Section 5(a)(ii).
     “Registration Statement” has the meaning specified in Section 6(a)(i).
     “Regulation M” means Regulation M under the Exchange Act.
     “Remaining Scheduled Days” means the scheduled number of Trading Days
remaining in the Valuation Period as of the time of any suspension of the
Valuation Period.
     “Remaining Share Amount” means, for any Trading Day, the number of Initial
Shares minus the Completed Share Amount for such Trading Day.

4



--------------------------------------------------------------------------------



 



     “Reported VWAP” means, for any Trading Day, the dollar volume weighted
average price per share of Common Stock for that Trading Day based on
transactions executed during that Trading Day on the Exchange, excluding
(i) transactions that do not settle regular way, (ii) opening transactions
(regular way) reported in the consolidated system, (iii) transactions effected
during the 10 minutes before the scheduled close of trading on the Exchange and
10 minutes before the scheduled close of the primary trading session in the
market where the transaction is effected and (iv) transactions on such day that
do not satisfy the requirements of Rule 10b-18(b)(3) under the Exchange Act, as
reported on Bloomberg Page “RSH.N <Equity> AQR SEC” (or any successor thereto)
or, in the event such price is not so reported on such Trading Day for any
reason, as reasonably determined by the Calculation Agent.
     “Repurchase Cost” means the sum of the products, for all Trading Days in
the Averaging Period, of (i) the Daily Share Amount for such Trading Day and
(ii) the Daily Average Price for such Trading Day; provided, that if such sum is
greater than the product of the Cap Price and the number of the Initial Shares,
then the Repurchase Cost shall be the sum of (x) the Cap Price multiplied by
15,000,000 plus (y) the Repurchase Cost calculated without regard to this
proviso multiplied by 0.25.
     “Requirements” has the meaning specified in Section 3(b).
     “Restricted Payment Shares” has the meaning specified in Section 5(a)(ii).
     “Restricted Share Amount” means the quotient of (i) the absolute value of
the Settlement Amount divided by (ii) the Restricted Share Value of a Restricted
Payment Share.
     “Restricted Share Value” means, with respect to any Restricted Payment
Shares or Make-Whole Payment Shares, 97% of the value thereof per share to the
Seller, determined by the Calculation Agent by commercially reasonable means.
     “Rule 10b-18” means Rule 10b-18 under the Exchange Act.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” has the meaning specified in Section 1(a).
     “Seller’s Initial Hedge” has the meaning specified in Section 1(c).
     “Settlement Amount” means an amount equal to (i) the Purchase Price minus
(ii) the Repurchase Cost plus (iii) the Rebate, subject to adjustment as
provided in Section 7(b).
     “Settlement Balance” has the meaning specified in Section 5(c).
     “Settlement Day” means any day that is not a Saturday, a Sunday or a day on
which banking institutions or trust companies in The City of New York are
authorized or obligated by law or executive order to close. A Settlement Day
“corresponds” to a Trading Day if it is the day for settlement of regular way
transactions for equity securities entered into on the Exchange on that Trading
Day.
     “Share Amount” means, for any Trading Day, the quotient of (i) the product
of (A) the Valuation Fraction multiplied by (B) the absolute value of the
Settlement Amount, divided by (ii) 100% of the Daily Average Price for that
Trading Day, in the case of Refund Shares pursuant to Section 5(a)(i)(A), or 97%
of the Daily Average Price for that Trading Day, in the case of Registered
Payment Shares pursuant to Section 5(a)(ii)(A).

5



--------------------------------------------------------------------------------



 



     “Supplemental Terms Notice” has the meaning specified in Section 1(c).
     “Tender Offer” has the meaning specified in the ISDA Definitions. For
purposes of the ISDA Definitions, the Issuer is the Company.
     “Threshold Borrow Rebate Rate” means, for any day, the Federal Funds Rate
for such day minus 20 basis points per annum.
     “Trading Day” means any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Company on any national securities exchange has not been
suspended and (iii) during which there has not been, in the Calculation Agent’s
judgment, a material limitation in the trading of Common Stock.
     “Transfer Agreement” has the meaning specified in Section 6(a)(iv).
     “Valuation Fraction” means a fraction, the numerator of which is one and
the denominator of which is the number of Trading Days in the Valuation Period.
     “Valuation Period” means, in the case of settlement pursuant to
Sections 5(a)(i)(A), 5(a)(ii)(A) or 5(a)(ii)(B), the period commencing (i) on
the first Trading Day immediately following the final day of the Averaging
Period or (ii) in the case of Registered Payment Shares, if the Seller
determines that resale by it of such shares would constitute a distribution for
purposes of Regulation M, on the first Trading Day immediately following the
applicable “restricted period” (as defined under Regulation M), measuring such
restricted period from the final day of the Averaging Period; provided that this
delay in commencement of the Valuation Period shall not apply in the event that
the Registered Payment Shares constitute “excepted securities” as defined in
Rule 101(c) of Regulation M. The number of Trading Days in the Valuation Period
shall be determined by the Seller in its discretion and notified to the Company
by the Seller prior to the commencement of the Valuation Period. Without
limiting the generality of Section 3(b), in the case of settlement pursuant to
Section 5(a)(i)(A), the number of Trading Days in the Valuation Period shall be
a number of Trading Days that the Seller reasonably expects, based on
information provided to the Seller by the Company and readily available market
information, will result in Share Amounts for each Trading Day during the
Valuation Period that will be less than or equal to the maximum number of shares
of Common Stock that the Company could have purchased on such Trading Day in
compliance with the conditions set forth in Rule 10b-18. If the Valuation Period
is suspended by the Seller pursuant to Section 3(b), at the end of such
suspension the Seller shall determine the number of Trading Days remaining in
the Valuation Period, which number shall not exceed the Remaining Scheduled Days
as of the time of such suspension. For the avoidance of doubt, if the Company
elects either to receive a cash payment pursuant to Section 5(a)(i)(B) or make a
cash payment pursuant to Section 5(a)(ii)(C), there will be no Valuation Period.
     SECTION 3. Seller Purchases.
     (a) The Initial Shares may be sold short to the Company. It is understood
that during the Averaging Period the Seller shall purchase shares of Common
Stock in connection with this Letter Agreement, which shares may be used to
cover all or a portion of such short sale and, if the Settlement Amount is
greater than zero, during the Valuation Period the Seller will purchase shares
of Common Stock to fulfill its obligations to deliver Refund Shares to the
Company pursuant to Section 5(a)(i)(A). Such purchases will be conducted
independently of the Company. The timing of such purchases by the Seller, the
number of shares purchased by the Seller on any day, the price paid per share of
Common Stock pursuant to such purchases and the manner in which such purchases
are made, including without limitation whether such purchases are made on any
securities exchange or privately, shall be within the absolute discretion of the
Seller. The

6



--------------------------------------------------------------------------------



 



Seller shall effect such purchases of Common Stock (it being understood that for
these purposes such purchases shall not be deemed to include any purchases made
by the Seller in connection with dynamic hedge adjustments of the Seller’s
exposure to the transactions contemplated hereby as a result of any equity
optionality contained in such transactions) in a manner that would, if the
Seller were the Company or an affiliated purchaser of the Company, be subject to
the safe harbor provided by Rule 10b-18(b) or otherwise in a manner that the
Seller reasonably believes is in compliance with applicable requirements. For
this reason, the Company shall, at least one day prior to the first day of the
Averaging Period, notify the Seller of the total number of shares of Common
Stock purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for the Company or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of the Averaging Period and during the calendar week in which the
first day of the Averaging Period occurs (“Rule 10b-18 purchase”, “blocks” and
“affiliated purchaser” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth as Appendix B hereto. It is the
intent of the parties that this transaction comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that (i) this
Letter Agreement shall be interpreted to comply with the requirements of
Rule 10b5-1(c) and (ii) they shall take no action that results in this
transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, the Company acknowledges and agrees that
(A) the Company does not have, and shall not attempt to exercise, any influence
over how, when or whether the Seller effects any purchases of Common Stock in
connection with this Letter Agreement, (B) from the date hereof until the end of
the Valuation Period, if any, neither the Company nor its executive officers or
employees shall, directly or indirectly, communicate any information regarding
the Company or the Common Stock to any employee of the Seller or its affiliates
involved in trading the Common Stock in connection with the transactions
contemplated hereby (other than general communications and press releases not
directly targeted to such individuals), who currently include the individuals
specified in Annex A hereto (which Annex shall be updated from time to time by
the Seller in writing), (C) the Company is entering into this Letter Agreement
in good faith and not as part of a plan or scheme to evade compliance with
federal securities laws including, without limitation, Rule 10b-5 promulgated
under the Exchange Act and (D) the Company will not alter or deviate from this
Letter Agreement or enter into or alter a corresponding hedging transaction with
respect to the Common Stock. The Company also acknowledges and agrees that any
amendment, modification, waiver or termination of this Letter Agreement must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification, waiver or termination shall be made at any time at
which the Company or any executive officer or director of the Company is aware
of any material nonpublic information regarding the Company or the Common Stock.
     (b) In the event that the Seller, in its discretion, determines that it is
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by the Seller,
and including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Exchange Act, “Requirements”), for the Seller to
refrain from purchasing Common Stock or to purchase fewer than the otherwise
applicable minimum Daily Share Amount of Common Stock on any Trading Day during
the Averaging Period or, if the Settlement Amount is greater than zero, the
Valuation Period, then the Seller may, in its discretion, elect that the minimum
Daily Share Amount shall be reduced for such day to an amount determined by the
Seller in its discretion as appropriate with regard to any Requirements. The
Seller shall notify the Company upon the exercise of the Seller’s rights
pursuant to this Section 3(b) and shall subsequently notify the Company on the
day the Seller believes that the circumstances giving rise to such exercise have
changed.

7



--------------------------------------------------------------------------------



 



     (c) The Company shall not engage in any action that would cause
Regulation M to be applicable to any purchases of Common Stock by the Company or
any of its affiliated purchasers (as defined in Regulation M) during the
Averaging Period and, if the Settlement Amount is greater than zero and there is
a Valuation Period, the Valuation Period. The parties acknowledge that under
Rule 102 of Regulation M, as in effect on the date hereof, the Company may make
distributions (as defined in Regulation M) of shares of Common Stock pursuant to
a plan (as defined in Regulation M) without breaching this covenant if such
distribution complies with the requirements set forth in paragraph (c) of
Rule 102 of Regulation M.
     (d) The Company shall (i) notify the Seller prior to the opening of trading
in the Common Stock on any day on which the Company makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any merger, acquisition, or similar transaction involving a
recapitalization (other than any recapitalization transactions contemplated by
or related to this Letter Agreement that have been disclosed to the Seller,
which transactions the Company acknowledges and agrees would not require the
Company to comply with the requirements of Rule 10b-18(a)(13)(iv)(B) in order to
purchase shares of Common Stock subject to the safe harbor provided by
Rule 10b-18 prior to the completion of such transactions) relating to the
Company (other than any such transaction in which the consideration consists
solely of cash and there is no valuation period), (ii) promptly notify the
Seller following any such announcement that such announcement has been made, and
(iii) promptly deliver to the Seller following the making of any such
announcement a certificate indicating (A) the Company’s average daily
Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and (B) the
Company’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction. In addition, the Company shall
promptly notify the Seller of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. The Company
acknowledges that any such public announcement may cause the minimum Daily Share
Amount on any Trading Day to be reduced pursuant to Section 3(b). Accordingly,
the Company acknowledges that its actions in relation to any such announcement
or transaction must comply with the standards set forth in Section 3(a).
     SECTION 4. Company Purchases.
     Without the prior written consent of the Seller, which consent shall not be
unreasonably withheld or delayed, the Company shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any shares of Common Stock (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for shares of
Common Stock during the period beginning on, and including, the Purchase Date
and ending on, and including, the date all payments or deliveries of shares
pursuant to Section 5 below have been made; provided that purchases of shares of
Common Stock effected by or for a plan of the Company by an agent independent of
the issuer that satisfy the requirements of Rule 10b-18(a)(13)(ii) (“plan” and
“agent independent of the issuer” each being used as defined in Rule 10b-18)
shall not be subject to the requirements of this sentence. During such time, any
purchases of Common Stock (or any security convertible into or exchangeable for
shares of Common Stock) by the Company shall be made through BAS, which is an
affiliate of the Seller, pursuant to a letter substantially in the form of
Appendix A hereto and subject to such conditions as the Seller shall impose, and
shall be in compliance with Rule 10b-18 or otherwise in a manner that the
Company and the Seller believe is in compliance with applicable requirements
(including, without limitation, Rule 10b-5, Regulation 13D-G and Regulation 14E
under the Exchange Act).

8



--------------------------------------------------------------------------------



 



     SECTION 5. Purchase Price Adjustment and Settlement.
     (a) After the expiration of the Averaging Period,
     (i) if the Settlement Amount is greater than zero, as an adjustment to the
Purchase Price, the Company shall elect either for
     (A) the Seller to transfer to the Company, for no additional consideration,
a number of shares of Common Stock equal to the sum of the Share Amounts for
each of the Trading Days in the Valuation Period (the “Refund Shares”) in the
manner provided in Section 5(b), or
     (B) the Seller to make a cash payment to the Company in immediately
available funds in an amount equal to the Settlement Amount on the Settlement
Day corresponding to the last Trading Day of the Averaging Period, and
     (ii) if the Settlement Amount is less than zero, as an adjustment to the
Purchase Price, the Company shall elect to
     (A) transfer to the Seller, for no additional consideration, a number of
shares of Common Stock, which will be registered for resale in the manner set
forth in Section 6(a), equal to the sum of the Share Amounts for each of the
Trading Days in the Valuation Period (the “Registered Payment Shares”) in the
manner provided in Section 5(b),
     (B) transfer to the Seller, for no additional consideration, a number of
shares of Common Stock, which will not be registered for resale, equal to the
Restricted Share Amount (the “Restricted Payment Shares”) on the Settlement Day
corresponding to the last Trading Day of the Averaging Period in the manner
provided in Section 5(b), and any Make-Whole Payment Shares as provided in
Section 5(c), or
     (C) make a cash payment to the Seller in immediately available funds in an
amount equal to the absolute value of the Settlement Amount on the Settlement
Day corresponding to the last Trading Day of the Averaging Period.
The Company shall give written notice to the Seller not later than 10 Trading
Days prior to the then scheduled last Trading Day of the Averaging Period of the
Company’s election, if the Settlement Amount is greater than zero, for the
Seller to deliver Refund Shares or make a cash payment or, if the Settlement
Amount is less than zero, for the Company to deliver Registered Payment Shares,
to deliver Restricted Payment Shares or to make a cash payment. Once made, such
election will be irrevocable. If the Company fails to make such an election by
the election deadline, the Company shall have been deemed to have elected to
receive or deliver, as the case may be, a cash payment. If the Company elects to
deliver Registered Payment Shares or Restricted Payment Shares pursuant to this
Section 5(a)(ii), the Calculation Agent shall have the right to adjust the
Settlement Amount to compensate the Seller for its cost of funds at Federal
Funds Rate during the Valuation Period.
     (b) Delivery of Refund Shares, Registered Payment Shares or Restricted
Payment Shares shall be made as follows:

9



--------------------------------------------------------------------------------



 



     (i) if Refund Shares are to be transferred to the Company, the Seller shall
deliver the shares to the Company on the fourth Settlement Day following the
last day of the Valuation Period,
     (ii) if Registered Payment Shares are to be transferred to the Seller, on
each Settlement Day corresponding to each Trading Day in the Valuation Period,
the Company shall deliver to the Seller a number of Registered Payment Shares
equal to the Share Amount for such Trading Day, and if the Share Amount for any
Trading Day during the Valuation Period includes fractional shares, in lieu of
delivering the fractional shares, the Company or the Seller (as the case may be)
shall deliver cash to the Seller or the Company, as the case may be, in an
amount based on the closing price of the Common Stock on the Exchange on that
Trading Day, and
     (iii) if Restricted Payment Shares are to be transferred to the Seller, on
the Settlement Day corresponding to the last Trading Day in the Averaging
Period, the Company shall deliver to the Seller a number of Restricted Payment
Shares equal to the Restricted Share Amount, and the Company shall deliver any
additional Make-Whole Payment Shares as provided in Section 5(c).
     (c) If Restricted Payment Shares are delivered in accordance with
Section 5(b)(iii), on the last Trading Day of the Averaging Period a balance
(the “Settlement Balance”) shall be established with an initial balance equal to
the absolute value of the Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Seller shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner. At the end of each Trading Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
97% of the aggregate proceeds received by Seller upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares. If, on any Trading Day,
all Restricted Payment Shares and Make-Whole Payment Shares have been sold and
the Settlement Balance has not been reduced to zero, the Company shall
(i) deliver to Seller or as directed by Seller on the Settlement Day
corresponding to such Trading Day an additional number of Shares (the
“Make-Whole Payment Shares”) equal to (x) the Settlement Balance as of such
Trading Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares or (ii) promptly deliver to Seller cash in an amount equal to the then
remaining Settlement Balance. This provision shall be applied successively until
either the Settlement Balance is reduced to zero or the aggregate number of
Restricted Payment Shares and Make-Whole Payment Shares equals the Maximum
Deliverable Number.
     SECTION 6. Payment Shares.
     (a) The Company may only deliver Registered Payment Shares pursuant to
Section 5(a)(ii) subject to satisfaction of the following conditions:
     (i) a registration statement covering public resale of the Registered
Payment Shares by the Seller (the “Registration Statement”) shall have been
filed with, and declared effective by, the Securities and Exchange Commission
under the Securities Act on or prior to the last Trading Day of the Averaging
Period, and no stop order shall be in effect with respect to the Registration
Statement; a printed prospectus relating to the Registered Payment Shares
(including any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to the Seller, in such quantities as the Seller shall reasonably have
requested, on or prior to the last Trading Day of the Averaging Period;

10



--------------------------------------------------------------------------------



 



     (ii) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to the Seller;
     (iii) the Seller and its agents, including BAS, shall have been afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
the Company customary in scope for underwritten offerings of equity securities
and the results of such investigation are satisfactory to the Seller, in its
discretion; and
     (iv) as of the last Trading Day of the Averaging Period, an agreement (the
“Transfer Agreement”) shall have been entered into with the Seller in connection
with the public resale of the Registered Payment Shares by the Seller
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance satisfactory to the
Seller, which Transfer Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, the Seller and its affiliates.
If the Settlement Amount is less than zero and the Company has elected to
deliver Registered Payment Shares and any of the above conditions is not
satisfied as of the last Trading Day of the Averaging Period, the Company shall,
in lieu of delivery of Registered Payment Shares, make a cash payment to the
Seller in immediately available funds in an amount equal to the absolute value
of the Settlement Amount on the second Settlement Day following the end of the
Averaging Period and shall reimburse the Seller for all reasonable out-of-pocket
expenses it incurs in connection with due diligence and otherwise in connection
with the anticipated delivery of the Registered Payment Shares, including,
without limitation, the reasonable fees and expenses of outside counsel to the
Seller incurred in connection thereof.
     (b) The Company may only deliver Restricted Payment Shares pursuant to
Section 5(a)(ii) and Make-Whole Payment Shares pursuant to Section 5(c) subject
to satisfaction of the following conditions:
     (i) all Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to the Seller (or any affiliate of the Seller designated by the
Seller) pursuant to the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof;
     (ii) BAS, the Seller and any potential purchaser of any such shares from
the Seller (or any affiliate of the Seller designated by the Seller) identified
by BAS or the Seller shall have been afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to the Company
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
relevant financial and other records, pertinent corporate documents and other
information reasonably requested by them); and
     (iii) an agreement (a “Private Placement Agreement”) shall have been
entered into between the Company and the Seller (or any affiliate of the Seller
designated by the Seller) in connection with the private placement of such
shares by the Company to the Seller (or any such affiliate) and the private
resale of such shares by the Seller (or any such affiliate), substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to the Seller, which Private Placement Agreement shall include,
without limitation, provisions substantially similar to those contained in such
private placement purchase agreements relating to the indemnification of, and
contribution in

11



--------------------------------------------------------------------------------



 



connection with the liability of, the Seller and its affiliates, and shall
provide for the payment by the Company of all fees and expenses in connection
with such resale, including all fees and expenses of counsel for the Seller, and
shall contain representations, warranties and agreements of the Company
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales.
If the Settlement Amount is less than zero and the Company has elected to
deliver Restricted Payment Shares and any of the above conditions is not
satisfied as of the last Trading Day of the Averaging Period and on each date
when any Make-Whole Payment Shares are to be delivered, the Company shall, in
lieu of delivery of the Restricted Payment Shares or such Make-Whole Payment
Shares, as the case may be, make a cash payment to the Seller in immediately
available funds in an amount equal to the absolute value of the Settlement
Amount or the then remaining Settlement Balance, as the case may be, in either
case on the second Settlement Day following the date when such delivery would
have otherwise been required and shall reimburse the Seller for all reasonable
out-of-pocket expenses it incurs in connection with the anticipated delivery of
the Restricted Payment Shares or the Make-Whole Payment Shares, including,
without limitation, the reasonable fees and expenses of outside counsel to the
Seller incurred in connection thereof.
     (c) If the Company elects to deliver Restricted Payment Shares pursuant to
Section 5(a)(ii)(B) above, the Company shall not take or cause to be taken any
action that would make unavailable either (i) the exemption set forth in
Section 4(2) of the Securities Act for the sale of any Restricted Payment Shares
or Make-Whole Payment Shares by the Company to the Seller or (ii) an exemption
from the registration requirements of the Securities Act reasonably acceptable
to the Seller for resales of Restricted Payment Shares and Make-Whole Payment
Shares by the Seller.
     (d) If the Settlement Amount is less than zero and the Company elects to
deliver Registered Payment Shares pursuant to Section 5(a)(ii)(A) or Restricted
Payment Shares pursuant to Section 5(a)(ii)(B), then, if necessary, the Company
shall use its best efforts to cause the number of authorized but unissued shares
of Common Stock to be increased to an amount sufficient to permit the Company to
fulfill its obligations under Section 5 above.
     (e) The Company expressly agrees and acknowledges that the public
disclosure of all material information relating to the Company is within the
Company’s control.
     (f) Notwithstanding the provisions of Section 5(a) above, if the Company
has elected to deliver any Payment Shares hereunder, the Company shall not be
required to deliver more than the Maximum Deliverable Number of shares of Common
Stock as Payment Shares hereunder.
     SECTION 7. Adjustment of Terms.
     (a) In the event of any Corporate Event or the announcement by the Company
of any such Corporate Event, then the terms of the transaction (including,
without limitation, the number of Trading Days in the Averaging Period, any
Daily Average Price, any Daily Share Amount, the Cap Price and the Settlement
Amount) described herein shall be subject to adjustment by the Calculation Agent
as in the exercise of its good faith judgment it deems appropriate under the
circumstances (including, without limitation, adjustments to account for changes
in the price or volatility of the Common Stock following the announcement of any
such corporate event). In the event of a Merger Event, the Calculation Agent
shall make appropriate adjustments to any such terms of the transaction to
account for such Merger Event (which, for the avoidance of doubt, will not
include adjustments to account for changes in the price or volatility of the
Common Stock relating to such Merger Event).

12



--------------------------------------------------------------------------------



 



     (b) In the event that the Seller determines, in its reasonable discretion,
that, after its exercise of commercially reasonable efforts, it is unable or it
is impracticable to establish, re-establish, substitute or maintain a borrowing
of shares of Common Stock in respect of the transactions contemplated by this
Letter Agreement then, in each case, the terms of the transaction other than the
Cap Price (including, without limitation, the number of Trading Days in the
Averaging Period, any Daily Average Price, any Daily Share Amount and the
Settlement Amount) described herein shall be subject to adjustment by the
Calculation Agent as in the exercise of its good faith judgment it deems
appropriate under the circumstances (which, for the avoidance of doubt, will not
include adjustments to account for changes in the price or volatility of the
Common Stock relating to such event).
     (c) In the event that the Seller determines, in its reasonable discretion,
that it is unable to borrow Common Stock at a rebate rate greater than or equal
to the Threshold Borrow Rebate Rate, then, for each day that such inability
exists, the Rebate Rate for such day shall be decreased by the excess of the
Threshold Borrow Rebate Rate over the actual per annum rebate rate at which the
Seller is able to borrow Common Stock on such day (such excess, the “Borrow
Rebate Rate Shortfall”); provided that if the Outstanding Notional Amount on
such day is negative, the Rebate Rate for such day shall instead be increased by
the Borrow Rebate Rate Shortfall.
     (d) In the event that the Calculation Agent determines that an Announcement
Date has occurred, then, in addition to adjustments effected pursuant to
Section 7(a), (b) or (c), if any, (i) the definition of Repurchase Cost shall be
amended by deleting the proviso thereto, effective as of the Announcement Date,
and (ii) if the Announcement Date occurs during the Averaging Period, the
Settlement Amount shall be increased by an amount equal to the forward value on
the last day of the Averaging Period of the Cap Fair Market Value, as determined
by the Calculation Agent. In addition, in the event that the Calculation Agent
determines prior to the date the Supplemental Terms Notice is executed that the
Announcement Date for a Friendly Transaction has occurred, then the parties
shall not be obligated to execute the Supplemental Terms Notice and the Company
shall not be obligated to pay the Premium to the Seller.
     (e) Notwithstanding the authority provided to the Calculation Agent in
subsections (a), (b), (c) and (d) of this Section 7, in the event of a corporate
event (such as certain reorganizations, mergers, or other similar events) in
which all holders of Common Stock may receive consideration other than the
common equity securities of the continuing or surviving entity, the adjustments
referred to in such subsections shall permit the Company to satisfy its
settlement obligations hereunder by delivering the consideration received by
holders of Common Stock upon such corporate event, in such proportions as in the
exercise of its good faith judgment the Calculation Agent deems appropriate
under the circumstances.
     SECTION 8. Governing Law.
     THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW RULES THEREOF.
     SECTION 9. Assignment and Transfer.
     The rights and duties under this Letter Agreement may not be assigned or
transferred by the Company or the Seller without the prior written consent of
the other party; provided that the Seller may assign any of its rights or duties
hereunder to any of its affiliates without the prior written consent of the
Company.

13



--------------------------------------------------------------------------------



 



     SECTION 10. No Condition of Confidentiality.
     The Seller and the Company hereby acknowledge and agree that the Seller has
authorized the Company to disclose this Letter Agreement and the transactions
contemplated hereby to any and all persons, and there are no express or implied
agreements, arrangements or understandings to the contrary, and the Seller
hereby waives any and all claims to any proprietary rights with respect to this
Letter Agreement and the transactions contemplated hereby, and authorizes the
Company to use any information that the Company receives or has received with
respect to this Letter Agreement and the transactions contemplated hereby in any
manner.
     SECTION 11. Calculations.
     The Calculation Agent shall make all calculations in respect of this Letter
Agreement.
     SECTION 12. Representations, Warranties and Agreements of the Company.
     The Company represents and warrants to, and agrees with, the Seller as
follows:
     (a) The Company shall cause the Registration Statement, if any, to remain
effective under the Securities Act for a period (the “Effectiveness Period”) of
30 days immediately following the date any Registered Payment Shares are
delivered to the Seller pursuant to Section 5(a)(ii).
     (b) The Company acknowledges and agrees that it is not relying, and has not
relied, upon the Seller or any affiliate of the Seller with respect to the
legal, accounting, tax or other implications of this Letter Agreement and that
it has conducted its own analyses of the legal, accounting, tax and other
implications hereof. The Company further acknowledges and agrees that neither
the Seller nor any affiliate of the Seller has acted as its advisor in any
capacity in connection with this Letter Agreement or the transactions
contemplated hereby. The Company is entering into this Letter Agreement with a
full understanding of all of the terms and risks hereof (economic and
otherwise), has adequate expertise in financial matters to evaluate those terms
and risks and is capable of assuming (financially and otherwise) those risks.
     (c) The Company has all corporate power and authority to enter into this
Letter Agreement and to consummate the transactions contemplated hereby. This
Letter Agreement has been duly authorized and validly executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general equitable principles.
     (d) If Payment Shares are delivered pursuant to Section 5(a)(ii), such
Payment Shares, when delivered, shall have been duly authorized and shall be
duly and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.
     (e) The Company is not entering into this Letter Agreement to facilitate a
distribution of the Common Stock (or any security convertible into or
exchangeable for Common Stock) or in connection with a future issuance of
securities.
     (f) The Company is not entering into this Letter Agreement to create actual
or apparent trading activity in the Common Stock (or any security convertible
into or exchangeable for Common Stock) or to raise or depress or otherwise
manipulate the price of the Common Stock (or any security convertible into or
exchangeable for Common Stock).

14



--------------------------------------------------------------------------------



 



     (g) The execution and delivery by the Company of, and the compliance by the
Company with all of the provisions of, this Letter Agreement and the
consummation of the transactions herein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or any other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, nor will such action result in any violation of the provisions of the
Certificate of Incorporation or By-laws or other constitutive documents of the
Company or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, except for such conflicts,
breaches, defaults or violations that would not have a material adverse effect
on the ability of the Company to perform its obligations under this Letter
Agreement.
     (h) On the Purchase Date and on each day to and including the final day of
the Valuation Period (i) the assets of the Company at their fair valuation
exceed the liabilities of the Company, including any contingent liabilities
known to the Company as of the date hereof, (ii) the capital of the Company is
adequate to conduct the business of the Company and (iii) the Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.
     (i) No consent, approval, authorization, order, registration, qualification
or filing of or with any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties is required for the execution and delivery by the Company
of, and the compliance by the Company with all the terms of, this Letter
Agreement or the consummation by the Company of the transactions contemplated
hereby.
     (j) The Company has made, and shall use its best efforts during the
Averaging Period and the Valuation Period (if any) to make, all filings required
to be made by it with the Securities and Exchange Commission, any securities
exchange or any other regulatory body with respect to the transactions
contemplated hereby.
     (k) As of the date hereof and as of the date, if any, that the Company
elects to transfer any Payment Shares to the Seller or for the Seller to
transfer any Refund Shares to the Company, (i) none of the Company and its
executive officers and directors is aware of any material nonpublic information
regarding the Company or the Common Stock and (ii) all reports and other
documents filed by the Company with the Securities and Exchange Commission
pursuant to the Exchange Act when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
     (l) In the event that the Seller or the Calculation Agent or any of their
affiliates becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person in connection with any matter
referred to in this Letter Agreement, the Company shall reimburse the Seller or
the Calculation Agent or such affiliate for its reasonable legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith within 30 days of receipt of notice of such
expenses, and shall indemnify and hold the Seller or the Calculation Agent or
such affiliate harmless against any losses, claims, damages or liabilities to
which the Seller or the Calculation Agent or such affiliate may become subject
in connection with any such action, proceeding or investigation, except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Seller or the Calculation Agent or such affiliate results from the gross
negligence, bad faith or willful misconduct of the Seller or

15



--------------------------------------------------------------------------------



 



the Calculation Agent or a breach by the Seller or the Calculation Agent of any
of its covenants or obligations hereunder. If for any reason the foregoing
indemnification is unavailable to the Seller or the Calculation Agent or such
affiliate or insufficient to hold it harmless, then the Company shall contribute
to the amount paid or payable by the Seller or the Calculation Agent or such
affiliate as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Seller or the Calculation Agent or such
affiliate on the other hand in the matters contemplated by this Letter Agreement
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and the Seller or the
Calculation Agent or such affiliate on the other hand in the matters
contemplated by this Letter Agreement but also the relative fault of the Company
and the Seller or the Calculation Agent or such affiliate with respect to such
losses, claims, damages or liabilities and any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Seller or the Calculation Agent or such affiliate, on the other hand,
shall be in the same proportion as the Purchase Price bears to the brokerage fee
referred to in Section 1(b). The reimbursement, indemnity and contribution
obligations of the Company under this Section 12(l) shall be in addition to any
liability that the Company may otherwise have, shall extend upon the same terms
and conditions to the partners, directors, officers, agents, employees and
controlling persons (if any), as the case may be, of the Seller or the
Calculation Agent and their affiliates and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Seller or the Calculation Agent, any such affiliate and any
such person. The Company also agrees that neither the Seller, the Calculation
Agent nor any of such affiliates, partners, directors, officers, agents,
employees or controlling persons shall have any liability to the Company for or
in connection with any matter referred to in this Letter Agreement except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company result from the gross negligence, bad faith or willful misconduct of the
Seller or the Calculation Agent or a breach by the Seller or the Calculation
Agent of any of its covenants or obligations hereunder. The foregoing provisions
shall survive any termination or completion of this Letter Agreement.
     (m) For the avoidance of doubt, the parties agree that the commissions
incorporated in the definitions of Share Amount and Restricted Share Value and
in Section 5(c) above are commercially reasonable fees for BAS’s activities in
connection with Settlement under Section 5.
     (n) On each date during the Averaging Period on which the Company pays an
ordinary cash dividend to holders of Common Stock, the Company shall pay to the
Seller, by wire transfer of immediately available U.S. dollars, an amount equal
to the product of (i) $0.25 and (ii) the Remaining Share Amount for the third
Trading Day immediately preceding the record date for such ordinary cash
dividend.
     (o) The Company will not (i) alter the amount per share or frequency of its
ordinary cash dividend on the Common Stock or (ii) declare any dividend other
than an ordinary cash dividend on the Common Stock, in either case that affects
any dividend for which the ex-dividend date occurs from and including the date
of this Letter Agreement through and including the last day of the Averaging
Period.
     (p) The parties hereto agree and acknowledge that the Seller is a
“financial institution” within the meaning of Section 101(22) of Title 11 of the
United States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that this Letter Agreement is either (i) a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, in which case
each payment and delivery pursuant to Section 5 is a “settlement payment,” as
such term is defined in Section 741(8) of the Bankruptcy Code, and that the
Seller is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code, or (ii) a “swap
agreement,” as such term is defined in Section 101(53B)

16



--------------------------------------------------------------------------------



 



of the Bankruptcy Code, in which case each party is a “swap participant,” as
such term is defined in Section 101(53C) of the Bankruptcy Code, and that the
Seller is entitled to the protections afforded by, among other sections,
Section 362(b)(17), 546(g) and 560 of the Bankruptcy Code.
     (q) The Company accepts and agrees to be bound by the contractual terms and
conditions as set forth in the Supplemental Terms Notice. Upon receipt by the
Company of the Supplemental Terms Notice, the Company shall promptly execute and
return such Supplemental Terms Notice to the Seller; provided that the Company’s
failure to so execute and return the Supplemental Terms Notice shall not affect
the binding nature of the Supplemental Terms Notice, and the terms set forth
therein shall be binding on the Company to the same extent, and with the same
force and effect, as if the Company had executed a written version of the
Supplemental Terms Notice.
     (r) The Company and the Seller agree and acknowledge that (i) the
transactions contemplated by this Letter Agreement will be entered into in
reliance on the fact that this Letter Agreement and the Supplemental Terms
Notice form a single agreement between the Company and the Seller, and the
Seller would not otherwise enter into such transactions, (ii) this Letter
Agreement, as supplemented by the Supplemental Terms Notice, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the “General Obligations Law”); (iii) the
Supplemental Terms Notice, regardless of whether the Supplemental Terms Notice
is transmitted electronically or otherwise, constitutes a “confirmation in
writing sufficient to indicate that a contract has been made between the
parties” hereto, as set forth in Section 5-701(b)(3)(b) of the General
Obligations Law; and (iv) this Letter Agreement constitutes a prior “written
contract”, as set forth in Section 5-701(b)(1)(b) of the General Obligations
Law, and each party hereto intends and agrees to be bound by this Letter
Agreement, as supplemented by the Supplemental Terms Notice.
     (s) The Company and the Seller further agree and acknowledge that this
Letter Agreement, as supplemented by the Supplemental Terms Notice, constitutes
a contract “for the sale or purchase of a security”, as set forth in
Section 8-113 of the Uniform Commercial Code of New York.
     SECTION 13. Notices.
     Unless otherwise specified, notices under this contract may be made by
telephone, to be confirmed in writing to the address below. Changes to the
notice information below must be made in writing.

         
 
  (a)   If to the Company:
 
       
 
      RadioShack Corporation
 
      300 RadioShack Circle
 
      MS CF3-307
 
      Fort Worth, TX 76102
 
      Attn: Senior Vice President and Chief Financial Officer
 
      Telephone: (817) 425-2223
 
      Facsimile: (817) 415-3073
 
       
 
      with a copy to:
 
       
 
      RadioShack Corporation
 
      300 RadioShack Circle
 
      MS CF4-101
 
      Fort Worth, TX 76102

17



--------------------------------------------------------------------------------



 



         
 
      Attn: Vice President – Law, Corporate Secretary and Acting General Counsel
 
      Telephone: (817) 425-2181
 
      Facsimile: (817) 415-6593
 
       
 
  (b)   If to the Seller:
 
       
 
      Bank of America, N.A.
 
      Equity Derivatives Group
 
      c/o Banc of America Securities LLC
 
      9 W. 57th Street
 
      New York, NY 10019
 
      Attn: Christopher Hutmaker
 
      Telephone: (212) 583-8173
 
      Facsimile: (212) 583-8457

     SECTION 14. Designation of Affiliate for Transactions in Common Stock.
     The Seller may designate any of its affiliates (the “Designee”) to deliver
or take delivery, as the case may be, and otherwise perform its obligations to
deliver or take delivery of, as the case may be, any shares of Common Stock in
respect of the transactions contemplated by this Letter Agreement, and the
Designee may assume such obligations and the obligations of the Seller under
this Letter Agreement with respect to such shares of Common Stock. Such
designation shall not relieve the Seller of any of its obligations hereunder.
Notwithstanding the previous sentence, if the Designee shall have performed the
obligations of the Seller hereunder, then the Seller shall be discharged of its
obligations to the Company to the extent of such performance. In addition, the
parties acknowledge and agree that every time that the Seller is described in
this Letter Agreement as buying, selling or otherwise transacting with third
parties in the Common Stock, such buying, selling or transacting may be
conducted by the Seller or one or more of its affiliates.
     SECTION 15. Equity Rights.
     The Seller acknowledges and agrees that this Letter Agreement is not
intended to convey to it rights with respect to this transaction that are senior
to the claims of common stockholders in the event of the Company’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during the Company’s bankruptcy to any claim
arising as a result of a breach by the Company of any of its obligations under
this Letter Agreement. For the avoidance of doubt, the parties acknowledge that
this Letter Agreement is not secured by any collateral that would otherwise
secure the obligations of the Company herein under or pursuant to any other
agreement.
     SECTION 16. Supplemental Terms Notice.
     The Seller represents and warrants to, and agrees with, the Company that
the information contained in any Supplemental Terms Notice shall be determined
by the Seller in good faith and calculated in accordance with the terms set
forth in this Letter Agreement.

18



--------------------------------------------------------------------------------



 



     Please confirm your agreement to the foregoing by signing and returning to
us the enclosed duplicate of this Letter Agreement.

                              Very truly yours,
 
                            BANK OF AMERICA, N.A.
 
               
 
          By:   /s/ Eric P. Hambleton
 
               
 
              Name: Eric P. Hambleton
 
              Title: Authorized Signatory Acknowledged and agreed to as of the
date first above written,            
 
                RADIOSHACK CORPORATION            
 
               
By:
  /s/ Martin O. Moad            
 
               
 
  Name: Martin O. Moad            
 
  Title: Vice President – Treasurer            

19



--------------------------------------------------------------------------------



 



ANNEX A
Chris Hutmaker
Chip Gibbs
Jake Mendelsohn
Steve Hunsberger
Dmitry Genkin
Soo-Il Lee
Sean Groenewald
Yury Mulman
Annex A-1

 



--------------------------------------------------------------------------------



 



APPENDIX A
                               [Date]
RadioShack Corporation
300 RadioShack Circle
MS CF3-307
Fort Worth, TX 76102
Attn: Senior Vice President and Chief Financial Officer
          Re: Overnight Share Repurchase
Ladies and Gentlemen:
     Reference is made to the Overnight Share Repurchase Letter Agreement
between you and Bank of America, N.A. dated as of August 5, 2005 (the
“Agreement”). Capitalized terms used without definition in this letter have the
definitions assigned to them in the Agreement.
     In accordance with Section 4 of the Agreement, the Seller agrees that
Company may purchase shares of Common Stock during the Averaging Period subject
to the following procedures:
     (i) all such purchases will be made by Banc of America Securities LLC
(“BAS”) in accordance with Rule 10b-18(b) or otherwise in a manner that Company
and BAS believe is in compliance with applicable requirements;
     (ii) each purchase order Company places with BAS will be an all or nothing
order to purchase a minimum of 10,000 shares;
     (iii) Company will pay to BAS a $0.02 per share commission for each share
of Common Stock purchased; and
     (iv) Company agrees that, in purchasing shares of Common Stock, BAS may
purchase shares of Common Stock for the account of the Seller, which is an
affiliate of BAS, other than any single block of 10,000 or more shares of Common
Stock, without your prior consent; you acknowledge that, because any orders you
place pursuant to the above procedures will be all or nothing orders, other
orders to purchase Common Stock (including orders placed by the Seller or BAS)
may reduce the number of shares of Common Stock available for purchase and may
therefore impact your ability to obtain execution of any such all or nothing
orders.

A-1



--------------------------------------------------------------------------------



 



     We may terminate this letter agreement upon the effectiveness of any change
in applicable law or regulation that would cause the procedures set forth herein
to impede our ability to execute appropriate trading transactions in relation to
our obligations under the Agreement (including, without limitation, Section 3(a)
of the Agreement) in a manner consistent with applicable law and regulation.
     Please indicate your agreement to, and acknowledgment of, the above by
signing and returning to us a copy of this letter.

                              Very truly yours,
 
                            BANC OF AMERICA SECURITIES LLC
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
                Acknowledged and agreed to as of the date first above written,  
         
 
                RADIOSHACK CORPORATION            
 
               
By:
               
 
               
 
  Name:            
 
  Title:            

A-2



--------------------------------------------------------------------------------



 



APPENDIX B
[Company Letterhead]
Bank of America, N.A.
c/o Banc of America Securities LLC
9 W. 57th Street
New York, New York 10019
Attn: Christopher Hutmaker
               Re: Overnight Share Repurchase
Ladies and Gentlemen:
     In connection with our entry into an Overnight Share Repurchase Letter
Agreement dated as of August 5, 2005 (the “Agreement”), we hereby represent that
set forth below is the total number of shares of our common stock purchased by
or for us or any of our affiliated purchasers in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) (all
defined in Rule 10b-18 under the Securities Exchange Act of 1934, as amended)
during the four full calendar weeks immediately preceding the first day of the
Averaging Period (as defined in the Agreement) and the week during which the
first day of the Averaging Period occurs:

                  Monday’s   Friday’s   Share     Date   Date   Number
Week 4:
           
Week 3:
           
Week 2:
           
Week 1:
           
Current Week:
           

     We understand that you will use this information in calculating trading
volume for purposes of Rule 10b-18.

              Very truly yours,
 
            RADIOSHACK CORPORATION
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

B-1



--------------------------------------------------------------------------------



 



APPENDIX C
[Form of Supplemental Terms Notice]
Bank of America, N.A.
9 West 57th Street
New York, New York 10019
[date]
RadioShack Corporation
300 RadioShack Circle
MS CF3-307
Fort Worth, TX 76102
Attn: Senior Vice President and Chief Financial Officer
Supplemental Terms Notice – Overnight Share Repurchase
Ladies and Gentlemen:
     Reference is made to the Overnight Share Repurchase Letter Agreement dated
as of August 5, 2005 (the “Agreement”) between RadioShack Corporation, a
Delaware corporation (the “Company”) and Bank of America, N.A. (the “Seller”).
Capitalized terms used in this Supplemental Terms Notice and not otherwise
defined shall have the meanings assigned to them in the Agreement.
     Please be advised that the Calculation Agent has determined the following
terms relating to the Agreement upon the completion of the Seller’s Initial
Hedge:

         
 
  Cap Price:   U.S. $[                    ] per share  
 
  Hedge Execution Price:   U.S. $[                    ] per share  
 
  Premium:   U.S. $[                    ]  
 
  Premium Payment Date:   [                                        ]
 
       

              Very truly yours,
 
            BANC OF AMERICA SECURITIES LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

          Receipt acknowledged,    
 
        RADIOSHACK CORPORATION    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

C-1